Name: Council Implementing Regulation (EU) NoÃ 284/2014 of 21Ã March 2014 implementing Regulation (EU) NoÃ 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs
 Date Published: nan

 21.3.2014 EN Official Journal of the European Union L 86/27 COUNCIL IMPLEMENTING REGULATION (EU) No 284/2014 of 21 March 2014 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) In view of the gravity of the situation, the Council considers that additional persons should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2014. For the Council The President D. KOURKOULAS (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of natural and legal persons, entities and bodies referred to in Article 1 Name Identifying information Reasons Date of listing 1. Rogozin, Dmitry Olegovich d.o.b. 21.12.1963; in Moscow Deputy Prime Minister of the Russian Federation. Publicly called for the annexation of Crimea. 21.3.2014 2. Glazyev, Sergey d.o.b. 1.1.1961, Zaporozhye, (Ukrainian SSR) Adviser to the President of the Russian Federation. Publicly called for the annexation of Crimea. 21.3.2014 3. Matviyenko, Valentina Ivanova d.o.b. 7.4.1949, Shepetovka, Khmelnitskyi oblast (Ukrainian SSR) Speaker of the Federation Council. On 1 March 2014, publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 21.3.2014 4. Naryshkin, Sergei Evgenevich d.o.b. 27.10.1954, St Petersburg (former Leningrad) Speaker of the State Duma. Publicly supported the deployment of Russian forces in Ukraine. Publicly supported the Russia-Crimea reunification treaty and the related federal constitutional law. 21.3.2014 5. Kiselyov, Dmitry Konstantinovich d.o.b. 26.4.1954 Appointed by Presidential Decree on 9 December 2013 Head of the Russian Federal State news agency "Rossiya Segodnya". Central figure of the government propaganda supporting the deployment of Russian forces in Ukraine. 21.3.2014 6. Nosatov, Alexander Mihailovich d.o.b. 27.3.1963 Sevastopol, (Ukrainian SSR) Deputy-Commander of the Black Sea Fleet, Rear-Admiral Responsible for commanding Russian forces that have occupied Ukrainian sovereign territory. 21.3.2014 7. Kulikov, Valery Vladimirovich d.o.b. 1.9.1956, Zaporozhye, (Ukrainian SSR) Deputy-Commander of the Black Sea Fleet, Rear Admiral Responsible for commanding Russian forces that have occupied Ukrainian sovereign territory. 21.3.2014 8. Surkov, Vladislav Yurievich d.o.b. 21.9.1964, Solntsevo, Lipetsk Aide to the President of the Russian Federation. He was an organiser of the process in Crimea by which local Crimean communities were mobilised to stage actions undermining the Ukrainian authorities in Crimea. 21.3.2014 9. Mikhail Malyshev Chair of the Crimea Electoral Commission Responsible for administering the Crimean referendum. Responsible under the Russian system for signing referendum results. 21.3.2014 10. Valery Medvedev Chair of Sevastopol Electoral Commission Responsible for administering the Crimean referendum. Responsible under the Russian system for signing referendum results. 21.3.2014 11. Lt. Gen. Igor Turchenyuk Commander of the Russian forces in Crimea The de-facto Commander of Russian troops deployed on the ground in Crimea (whom Russia continues to refer to officially as "local self-defence militias"). 21.3.2014 12. Elena Borisovna Mizulina Deputy in the State Duma Originator and co-sponsor of recent legislative proposals in Russia that would have allowed regions of other countries to join Russia without their central authorities' prior agreement. 21.3.2014